Citation Nr: 1203781	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  08-06 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a right ankle injury.

2.  Entitlement to service connection for a disability claimed as breathing problems, to include as secondary to asbestos exposure.

3.  Entitlement to service connection for a back condition.

4.  Entitlement to service connection for a bilateral eye condition.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1969 to February 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which, in pertinent part, denied service connection for a bilateral ankle condition.  In the August 2007 notice of disagreement (NOD), the Veteran indicated that he was seeking service connection for his right ankle, as opposed to both ankles.  The RO subsequently recharacterized this issue in the April 2009 supplemental statement of the case (SSOC) to better reflect the Veteran's contentions. 

The Veteran also appealed that part of the May 2007 decision which denied service connection for bilateral hearing loss, tinnitus, and posttraumatic stress disorder (PTSD).  In an April 2009 rating decision, the RO granted service connection for bilateral hearing loss, tinnitus, and PTSD.  As such, those service connection claims are no longer on appeal.  The Veteran has not filed a notice of disagreement (NOD) with respect to the April 2009 rating decision awards.  

In January 2009, the Veteran had a hearing before a Decision Review Officer and the transcript is of record.  

The issues of entitlement to service connection for a knee disability and depression, as well as the issue of entitlement to a total disability rating based on individual unemployability (TDIU), have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Manlincon Issues

The May 2007 rating decision also denied service connection for breathing problems, a back condition, and a bilateral eye condition.  In an August 2007 correspondence, the Veteran stated that he wanted to "contest all findings" so that he could get a statement of the case (SOC).  This is a valid and timely NOD with the May 2007 decision.  See 38 C.F.R. §§ 20.201, 20.302.  The RO has not issued a statement of the case as to these issues.  See 38 C.F.R. §§ 19.26, 19.29, 19.30.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

Right Ankle

The Veteran contends that he injured his right ankle on two separate occasions during active service.  He asserts that the first time was during basic training at Fort Knox.  He alleges that he sprained his ankle and that it became so swollen the boot had to be cut off his foot.  Afterwards, he was on extended kitchen duty at the noncommissioned officers club (NCO) club.  The second time was in March or April 1970 while he was stationed in Vietnam.  Reportedly, he slipped while walking to the showers and broke his ankle.  A cast was applied and he was kept overnight at the 15th Medical Battalion.  The Veteran reportedly ruined that cast by walking on it too much, and a new one was applied two weeks later.

A February 1969 pre-induction examination contains a normal clinical evaluation of the lower extremities.  On the accompanying medical history report, the Veteran gave a history of foot trouble.  The clinician noted that the Veteran's ankles sprained easily.

Service treatment records (STRs) show that the Veteran was seen for an ankle problem in July 1969.  Pertinent clinical history noted pursuant to X-ray examination of the right and left ankles, that same day, were painful ankles and no trauma.  The radiographic report reflects that no abnormality was noted on X-ray examination.  In October 1969, the Veteran complained of arthritis in both ankles although he denied any current trouble.  It was noted that X-ray examination was negative.  The clinician deemed the Veteran "OK to play football," but recommended that he discontinue doing so if he was seen for ankle pain.  

An April 2007 VA general medication examination report shows that the Veteran reported pain, stiffness, and instability with respect to both ankles.  There was full range of motion of the right ankle with no pain.  X-rays showed small bilateral heel spurs and mild degenerative changes at the inferior tip of both medial and lateral malleolus, right greater than left.  The diagnosis was mild degenerative joint disease bilateral ankles.  No nexus opinion was provided.  

During the January 2009 hearing, the Veteran testified that he has had problems with his right ankle since service.  He stated that he sought treatment within a year of his return home from active duty.  Unfortunately, those records are not available.  He further testified that he was treated a few more times for ankle sprains after service, and that "it happened so often later on in life that I would just automatically know what to do and I wouldn't even go to the doctor."   See January 2009 Hearing Transcript.  

As the Veteran's representative accurately notes, the claims file was not available for review at the time of the April 2007 VA examination.  In addition, the Veteran has provided credible and competent testimony indicating that his right ankle problems have continued since service to the present.  Therefore, remand is necessary for a VA examination to determine the nature and etiology of any diagnosed right ankle disability that he may have.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet App 303 (2007).

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case to the Veteran and his representative addressing the issues of entitlement to service connection for breathing problems, a back condition, and a bilateral eye condition, pursuant to the Veteran's notice of disagreement with the May 2007 rating decision.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b).  If, and only if, an appeal is perfected as to any issue by a timely filed substantive appeal, the issue should be certified to the Board for appellate consideration.

2. Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any right ankle disability that he may have.  The claims file, including a copy of this remand, must be made available to the examiner, and a notation that such a review has taken place should be made in the claims file.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

All pertinent right ankle pathology shown on examination should be annotated in the evaluation report.  In addition, the examiner is requested to obtain a detailed history of the Veteran's right ankle symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is at least as likely as not, i.e., 50 percent or greater probability, that any diagnosed right ankle disability had its clinical onset in service or is otherwise related to active duty.  In answering this question, the examiner should address the July and October 1969 service treatment records and the Veteran's assertions of continued right ankle treatment and/or pain since the purported in-service injuries to his right ankle.  

Complete rationale for all opinions expressed should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Thereafter, readjudicate the issue on appeal of entitlement to service connection for residuals of a right ankle injury.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

